Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 have been examined in this application.  This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a Judicial Exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitations of periodically capture images of a plurality of associates of the retail store; provide locations of a corresponding one of the plurality of associates throughout the retail store; provide storage sensor data used to determine available capacity of a storage area of each of a plurality of personal vehicles associated with the plurality of associates; receive a work schedule on a particular day for each one of the plurality of associates, wherein the work schedule comprises one or more areas that are sequentially arranged starting at a first work area at a beginning of a shift to a last work area at an end of the shift of a corresponding associate of the plurality of associates, and wherein each area of the one or more areas corresponds to a work area where a work task of a plurality of work tasks associated with the particular day is to be performed by the corresponding associate; determine whereabouts at the retail store of the corresponding associate based on at least one of: the captured images and the locations; determine that the corresponding associate has completed the work task when the corresponding associate has been determined to have been at the work area based on the determined whereabouts at the retail store of the corresponding associate; determine whether a personal vehicle of the plurality of personal vehicles associated with the corresponding associate has the storage area capable of storing one or more retail products associated with an end-of-shift delivery schedule based on the available capacity; and determine whether the corresponding associate is a candidate to deliver the one or more retail products based on the determined whereabouts at the retail store of the corresponding associate and the determination that the storage area of the personal vehicle of the corresponding associate is capable of storing the one or more retail products during a delivery of the one or more retail products, as drafted covers certain methods of organizing human activity.  That is managing the delivery of goods by associates represents commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).   Therefore, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application.  The claim includes the additional elements of one or more cameras distributed throughout a retail store, an associate interface operable on a plurality of electronic devices of the plurality of associates, one or more storage sensors, and a control circuit communicatively coupled to the one or more cameras, the associate interface, and the one or more storage sensors.  These additional elements amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements of one or more cameras distributed throughout a retail store, an associate interface operable on a plurality of electronic devices of the plurality of associates, one or more storage sensors, and a control circuit communicatively coupled to the one or more cameras, the associate interface, and the one or more storage sensors, as drafted amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not create an inventive concept.  The claim is therefore not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitations of determine a first location of the corresponding associate at a first time based on the locations, determine a second location of the corresponding associate at the first time based on the captured images, compare whether the first location matches with the second location, determine whether at least one of the first location and the second location corresponds to the work area, and determine that the corresponding associate completed the work task when the first location matches with the second location and the at least one of the first location and the second location corresponds to the work area, as drafted covers certain methods of organizing human activity.  That is managing the delivery of goods by associates represents commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).   Therefore, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  The claim includes the additional elements of a control circuit, an associate interface, and one or more cameras.  These additional elements amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements of a control circuit, an associate interface, and one or more cameras, as drafted amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely MPEP 2106.05(f).  The claim is therefore not patent eligible.
As per claim 3, claim 3 recites the same abstract idea as claim 1, with the additional elements of a control circuit, cameras, and associate interface.  These additional elements amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to sufficiently more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 4, claim 4 recites the same abstract idea as claim 1, with the additional element of a control circuit.  This additional element amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to sufficiently more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 5, claim 5 contains the same abstract idea as claim 1, with the additional elements of a database and control circuit.  These additional elements amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitations of provide track location data used to determine a location of the personal vehicle during the delivery of the one or more retail products, verify whether the corresponding associate is making the delivery in accordance with the end-of-shift delivery schedule based on the track location data and location data, as drafted covers certain methods of organizing human activity.  That is managing the delivery of goods by associates and tracking delivery vehicle location and delivery status represent commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).   Therefore, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  The claim includes the additional elements of one or more tracking devices of the personal vehicle of the corresponding associate communicatively coupled to the control circuit, and an associate interface.  These additional elements amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements of one or more tracking devices of the personal vehicle of the corresponding associate communicatively coupled to the control circuit, and an associate interface, as drafted amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not create an inventive concept.  The claim is therefore not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitations of receive an override signal from a manager associated with the corresponding associate, wherein the override signal comprises a change in the end-of-shift delivery schedule; and modify the end-of-shift delivery schedule based on the override signal, as drafted covers certain methods of organizing human activity.  That is managing the delivery of goods by associates and tracking delivery vehicle location and delivery status represent commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).   Therefore, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  The claim includes the additional element of a control circuit.  This additional element amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional element of a control circuit, as drafted amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not create an inventive concept.  The claim is therefore not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 8, the limitations of receiving a work schedule on a particular day for each one of a plurality of associates, wherein the work schedule comprises one or more areas that are sequentially arranged starting at a first work area at a beginning of a shift to a last work area at an end of the shift of a corresponding associate of the plurality of associates, and wherein each area of the one or more areas correspond to a work area where a work task of a plurality of work tasks associated with the particular day is to be performed by the corresponding associate; determining whereabouts at a retail store of the corresponding associate based on at least one of: captured images and locations, determining that the corresponding associate has completed the work task when the corresponding associate has been determined to have been at the work area based on the determining of the whereabouts at the retail store of the corresponding associate; determining whether a personal vehicle associated with the corresponding associate has a storage area capable of storing one or more retail products associated with an end- of-shift delivery schedule based on storage sensor data and determining whether the corresponding associate is a candidate to deliver the one or more retail products based on the determining of the whereabouts at the retail store of the corresponding associate and the determining that the storage area of the personal vehicle of the corresponding associate is capable of storing the one or more retail products during a delivery, as drafted covers certain methods of organizing human activity.  That is managing the delivery of goods by associates represent commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).   Therefore, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  The claim includes the additional elements of one or more cameras distributed throughout the retail store, an associate interface operable on an electronic device associated with the corresponding associate; storage sensors proximate the storage area of the personal vehicle. These additional element amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements of one or more cameras distributed throughout the retail store, an associate interface operable on an electronic device associated with the corresponding associate; storage sensors proximate the storage area of the personal vehicle, as drafted amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not create an inventive concept.  The claim is therefore not patent eligible.
As per claim 9, claim 9 contains the same abstract idea as claim 8, and is substantially similar to claim 2.  See relevant rejection of claim 2.
As per claim 10, claim 10 contains the same abstract idea as claim 8, and is substantially similar to claim 3.  See relevant rejection of claim 3.
As per claim 11, claim 11 contains the same abstract idea as claim 8, and is substantially similar to claim 4.  See relevant rejection of claim 4.
As per claim 12, claim 12 contains the same abstract idea as claim 8, and is substantially similar to claim 5.  See relevant rejection of claim 5.
As per claim 13, the limitation of verifying whether the corresponding associate is making the delivery in accordance with the end-of-shift delivery schedule based on track location data and location data provided…during the delivery of the one or more retail products, as drafted covers mental processes.  That is verifying an associate is making a delivery based on track location data represent concepts that can performed in the human mind or pen and paper.  The claim therefore recites an abstract idea.
The judicial exception is not integrated into a practical application.  The claim includes the additional elements of one or more tracking devices of the personal vehicle of the corresponding associate, and an associate interface.   These additional elements amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements of one or more tracking devices of the personal vehicle of the corresponding associate, and an associate interface, as drafted amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not create an inventive concept.  The claim is therefore not patent eligible.
As per claim 14, claim 14 recites the same abstract idea as claim 8, and is substantially similar to claim 7.  See relevant rejection to claim 7.
As per claim 15, the limitation of determining one or more physical requirements associated with the one or more retail products based on a purchase order associated with the one or more retail products; determining whether the corresponding associate has one or more physical limitations based on image data compare the one or more physical requirements associated with the one or more retail products with the determined one or more physical limitations of the corresponding associate; and in response to the comparison, remove the corresponding associate from a pool of candidates to deliver the one or more retail products when there is not a match, as drafted covers certain methods of organizing human activity.  That is managing the delivery of goods including selecting an optimal driver represents a commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).   Therefore, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application.  The claim includes the additional elements of one or more external image capturing devices distributed around the retail store, This additional element amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional one or more external image capturing devices distributed around the retail store, as drafted amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not create an inventive concept.  The claim is therefore not patent eligible.
As per claim 16, the limitations of determining a habitual pattern associated with the corresponding associate based on historically captured images and additionally determining that the corresponding associate is the candidate to deliver the one or more retail products based on the determining of the habitual pattern, as drafted covers mental process.  That is determining a pattern based on images and determining that the corresponding associate is the candidate to deliver one or more retail products based on the pattern, represents concepts that can performed in the human mind or pen and paper.  The claim therefore recites an abstract idea.
The judicial exception is not integrated into a practical application.  The claim includes the additional elements of the one or more cameras. This additional element amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional of the one or more cameras, as drafted amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not create an inventive concept.  The claim is therefore not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shakes et al. (US 20150221021 A1), in view of Mueller et al. (US 20170011449 A1), in further view of Waris et al. (US 20140279596 A1), in further view of Paul (US 20100049574 A1), in further view of Seaman et al. (US 20180060774 A1).
As per claim 1, Shakes discloses a system for managing associate delivery at an end-of-shift of a retail store comprising: one or more cameras distributed throughout a retail store, the one or more cameras configured to periodically capture images of a plurality of associates of the retail store. Shakes discloses a camera capturing images of associates [0037] For example, in one embodiment, the customer may receive (or be given access to) one or more video clips including short segments showing the customer's order being processed. Alternatively, the customer may receive one or more still images, each showing an aspect of order processing, such as picking an individual item out of inventory, packing items into a package or shipping box, weighing the package, addressing the package, and/or loading the package onto a delivery vehicle. In some embodiments, captured images may include views of one or more processing agents, such as employees of the order fulfillment center, processing an order. [0006] Retailers, wholesalers, and other product distributors (which may collectively be referred to as distributors) typically maintain an inventory of items that may be ordered by clients or customers.  Shakes does not disclose an associate interface operable on a plurality of electronic devices of the plurality of associates, however Mueller teaches an associate interface [0062] In a preferred embodiment, the retail associates' devices 134 are mobile communication devices, equipped with hardware and software capabilities to access Internet. Such a device 134 may be similar to a customer's mobile communication device in physical form, though not limited to, a smart phone, a Tablet computer, an iPad, a Portable Digital Assistant (PDA), a Laptop computer, etc. The retail associate mobile communication device 134 imparts a retail associate with the liberty to move across different spatial positions within the respective retail store he/she is located in, for the purpose of carrying out retail transactions while being on duty. [0064] In some other embodiments, the retailer device 134 may also be in the form of a wearable electronic device, such as an electronic wrist watch having a user interface in the form of touch-sensitive screen display, configured to obtain the retail associate's input or response to a RFS instruction message or in response to a customer's transaction request message to buy one or more products within the retail stores.  Shakes does not disclose the associate interface configured to periodically provide locations of a corresponding one of the plurality of associates throughout the retail store,  Mueller teaches an interface that provides a location of an associate.  [0092] The exact spatial location of the retail associates in terms of their (x, y, z) coordinates with respect to a pre-determined reference point within the retail store, which may be the Point of Sale (POS) terminal), are stored within an internal database of the retail server 130. Further, that data is continuously updated in response to the movement of the associates from one location to another within the store. [0093] As the retail associates move within the store, their spatial location is continuously calculated and updated through the use of Bluetooth Low Energy (BLE) devices. 
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes to include an associate interface operable on a plurality of electronic devices of the plurality of associates, the associate interface configured to periodically provide locations of a corresponding one of the plurality of associates throughout the retail store, as taught by Mueller.  One of ordinary skill in the art would have recognized that applying the known technique of Mueller to Shakes would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Mueller to Shakes would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate an associate interface on a plurality of electronic devices configured to provide associate locations.  Further, applying an associate interface on a plurality of electronic devices configured to provide associate locations, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a business to better optimize an 
Shakes does not disclose one or more storage sensors configured to provide storage sensor data used to determine available capacity of a storage area of each of a plurality of personal vehicles associated with the plurality of associates, however, Waris teaches a storage sensor that provides capacity information related to a delivery vehicle. [0074] Accordingly, in FIG. 3A, at step 310, when determining transporters compliant with the transport conditions the determination can include determination of available goods transport capacity in a transport vehicle, including reception of a signal in a sensor in the transport vehicle; and determination of the available goods transport capacity in the transport vehicle based on the received signal. This can be implemented, for example, by a radio or ultrasound or pressure sensor in the trunk of the transporter's vehicle receiving a signal (e.g., sent by a radar or ultrasound signal source synchronized with the sensor), and an analysis functionality in the vehicle or the personal device or the server comparing the received signal to signals associated with different amounts of goods stored in the trunk as indicated by the transport requests associated with the goods.
 Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes to include one or more storage sensors configured to provide storage sensor data used to determine available capacity of a storage area of each of a plurality of personal vehicles associated with the plurality of associates, as taught by Waris. One of ordinary skill in the art would have recognized as Waris states [0005] The system and method also can include a storage facility with which the users can improve the availability of the transportation or storage service, or align interactions with their own schedules, and the like.
Shakes discloses and a control circuit communicatively coupled to the one or more cameras. Shakes discloses a control circuit or control system coupled to a camera.  [0120] In one embodiment, the relationship between a control system 300 and image capture devices 310 may be a server/client type of relationship. For example, control system 300 may be configured as a server computer system 1300 that may convey instructions to and receive acknowledgements from image capture devices 310. Shakes does not disclose and a control circuit communicatively coupled to the one or more…the associate interface, however Mueller teaches a control circuit coupled to an associate interface.  [0064] In some other embodiments, the retailer device 134 may also be in the form of a wearable electronic device, such as an electronic wrist watch having a user interface in the form of touch-sensitive screen display, configured to obtain the retail associate's input or response to a RFS instruction message or in response to a customer's transaction request message to buy one or more products within the retail stores.
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes to include and a control circuit communicatively coupled to the one or more.. the associate interface as taught by Mueller.   One of ordinary skill in the art would have recognized that applying the known technique of Mueller to Shakes would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Mueller to Shakes would have yielded predictable results because the level of ordinary 
Shakes does not disclose and a control circuit communicatively coupled to…. and the one or more storage sensors, however Waris teaches a server connected to a sensor: [0074] This can be implemented, for example, by a radio or ultrasound or pressure sensor in the trunk of the transporter's vehicle receiving a signal (e.g., sent by a radar or ultrasound signal source synchronized with the sensor), and an analysis functionality in the vehicle or the personal device or the server comparing the received signal to signals associated with different amounts of goods stored in the trunk as indicated by the transport requests associated with the goods.  
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes to include and a control circuit communicatively coupled to…. and the one or more storage sensors, as taught by Waris.  One of ordinary skill in the art would have recognized as Waris states [0005] The system and method also can include a storage facility with which the users can improve the availability of the transportation or storage service, or align interactions with their own schedules, and the like.
Shakes does not disclose the control circuit configured to: receive a work schedule on a particular day for each one of the plurality of associates, however [0151] Store service unit 922 interfaces and operates on the retailer side, and supports data required for facilitating communication between the RFS 110 and the different retail associates. Within the store database 924, information such as the personal data of different retail associates, such as their names, credentials, type of devices they are equipped with, shift timings, daily work schedule, and geolocation within the retail stores, current logging status on RFS, etc. is stored. 
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes to include the control circuit configured to: receive a work schedule on a particular day for each one of the plurality of associates, as taught by Mueller.  One of ordinary skill in the art would have recognized as Mueller states [0002] Embodiments of the present disclosure are generally directed to electronic commerce, and, more specifically, to methods and systems for facilitating automated online search, purchase, order routing and delivery of products/goods and services through communication between customers and retail associates, within a cloud-based environment.
Shakes does not disclose wherein the work schedule comprises one or more areas that are sequentially arranged starting at a first work area at a beginning of a shift to a last work area at an end of the shift of a corresponding associate of the plurality of associates, however, Paul teaches sequentially arranged tasks relating to a corresponding associate.  [0034] The method then proceeds to processing the first database with the second database whereby each task is assigned a worker to generate a first schedule showing each particular assembly task and the personnel assigned thereto. Finally, the method ends after the first, second, and third database are processed so as to generate a second schedule wherein worker is assigned to each of said tasks such that no worker exceeds the repetitive threshold value. [0035] The assembly task, also referred to as a job or process, is generally one of a series of sequentially ordered steps within an assembly line….Each worker is assigned to a particular assembly task, and a schedule for the line is generated showing each particular assembly task and the worker assigned thereto. The method automatically creates a schedule using an algorithm that helps ensure that personnel are assigned to a different assembly task when generating a subsequent schedule by establishing a repetitive value threshold (RVT). The RVT is a predetermined acceptable value of the sum of the repetitive task factors.
Shakes does not disclose and wherein each area of the one or more areas corresponds to a work area where a work task of a plurality of work tasks associated with the particular day is to be performed by the corresponding associate; however, Paul teaches workers being assigned to a particular task, and scheduling for a given day. [0035] Each worker is assigned to a particular assembly task, and a schedule for the line is generated showing each particular assembly task and the worker assigned thereto. The method automatically creates a schedule using an algorithm that helps ensure that personnel are assigned to a different assembly task when generating a subsequent schedule by establishing a repetitive value threshold (RVT). The RVT is a predetermined acceptable value of the sum of the repetitive task factors.  [0007] A schedule is created for a given day from a remote location using the database and the schedule is submitted to various locations where the tasks are to be performed. The schedule takes into account the tasks that are available and the tasks that are needed to be performed and the employees that are available to perform the tasks.
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes to include wherein the work schedule comprises one or more areas that are sequentially arranged starting at a first work area at a beginning of a shift to a last work area at an end of the shift of a corresponding associate of the plurality of associates, and wherein each area of the one or more areas corresponds to a work area where a work task of a plurality of work tasks associated with the particular day is to be performed by the corresponding associate, as taught by Paul.  One of ordinary skill in the art would have recognized as Paul states [0038] The scheduler is able to adjust the schedule to ensure that production is not disrupted upon learning that a particular worker is absent or otherwise unable to perform assembly tasks. Thus this step helps optimize workforce and production by ensuring that assembly tasks are assigned sufficient personnel to ensure proper and efficient completion. [0055] Thus the system 12 provides the user with an efficient means of detecting scheduling problems which might lead to boredom in the workplace, as well as provides users with tools to ensure quality of the manufactured products and facilitate workforce management.
Shakes does not disclose determine whereabouts at the retail store of the corresponding associate based on at least one of: the captured images of the one or more cameras and the locations provided by the associate interface, however Mueller teaches determining the whereabouts of an associate based on an associate interface. [0092] The exact spatial location of the retail associates in terms of their (x, y, z) coordinates with respect to a pre-determined reference point within the retail store, which may be the Point of Sale (POS) terminal), are stored within an internal database of the retail server 130. Further, that data is continuously updated in response to the movement of the associates from one location to another within the store. [0093] As the retail associates move within the store, their spatial location is continuously calculated and updated through the use of Bluetooth Low Energy (BLE) devices.  
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes to include determine whereabouts at the retail store of the corresponding associate based on at least one of: the captured images of the one or more cameras and the locations provided by the associate interface, as taught by Mueller.  One of ordinary skill in the art would have recognized as Mueller states [0002] Embodiments of the present disclosure are generally directed to electronic commerce, and, more specifically, to methods and systems for facilitating automated online search, purchase, order routing and delivery of products/goods and services through communication between customers and retail associates, within a cloud-based environment.
Shakes does not disclose determine that the corresponding associate has completed the work task when the corresponding associate has been determined to have been at the workDocket No. 8842-139203-US_1773US02- 58 - area based on the determined whereabouts at the retail store of the corresponding associate, however Seaman teaches determining a task is completed when a location matches the delivery location. [0091] In some cases, the load event can be determined based on a correlation between the location of the CTU and the information associated with the load. For example, if the location information included in the CTU status notification matches the destination of the load, then the cargo processing server can determine that the delivery has ended and a delivery end event can be determined.
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes and Mueller to include determine that the corresponding associate has completed the work task when the corresponding associate has been determined to have been at the workDocket No. 8842-139203-US_1773US02- 58 - area based on the determined whereabouts at the retail store of the corresponding associate, as taught by Seaman.  (Abstract) Systems, methods, and software can be used to improve efficiency of a cargo shipping system. In some aspect, a cargo transportation unit (CTU) status notification is received from a cargo tracking device coupled with a CTU. The CTU status notification indicates a load status of the CTU. The CTU is determined to be ready for shipment based on the CTU status notification.
Shakes does not disclose determine whether a personal vehicle of the plurality of personal vehicles associated with the corresponding associate has the storage area capable of storing one or more retail products associated with an end-of-shift delivery schedule based on the available capacity determined by the one or more storage sensors, however Waris teaches determining whether the storage vehicle has the available capacity to store the product or good.  [0074] Accordingly, in FIG. 3A, at step 310, when determining transporters compliant with the transport conditions the determination can include determination of available goods transport capacity in a transport vehicle, including reception of a signal in a sensor in the transport vehicle; and determination of the available goods transport capacity in the transport vehicle based on the received signal. This can be implemented, for example, by a radio or ultrasound or pressure sensor in the trunk of the transporter's vehicle receiving a signal (e.g., sent by a radar or ultrasound signal source synchronized with the sensor).  
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes to include determine whether a personal vehicle of the plurality of personal vehicles associated with the corresponding associate has the storage area capable of storing one or more retail products associated with an end-of-shift delivery schedule based on the available capacity determined by the one or more storage sensors, as taught by Waris. One of ordinary skill in the art would have recognized as Waris states [0005] The system and method also can include a storage facility with which the users can improve the availability of the transportation or storage service, or align interactions with their own schedules, and the like.
Shakes does not disclose and determine whether the corresponding associate is a candidate to deliver the one or more retail products based on the determined whereabouts at the retail store of the corresponding associate, however Mueller teaches identifying candidates for delivery based on location.  [0100] Using that status update, the RFS 110 selects an available associate. In preferred embodiments, the RFS 110 specifically selects one among the available associates, though in some less preferred embodiments, a hit and trail approach may also be adopted, and the request may also be routed to any of the retail associates currently located within the selected retail store. [0102] In another embodiment, the Routing and Fulfillment Server routes the customer's request to a retail associate who is currently available and located in nearest proximity to the ordered product within the store.  
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes to include and determine whether the corresponding associate is a candidate to deliver the one or more retail products based on the determined whereabouts at the retail store of the corresponding associate as taught by Mueller.  One of ordinary skill in the art would have recognized as Mueller states [0002] Embodiments of the present disclosure are generally directed to electronic commerce, and, more specifically, to methods and systems for facilitating automated online search, purchase, order routing and delivery of products/goods and services through communication between customers and retail associates, within a cloud-based environment.
Shakes does not disclose and the determination that the storage area of the personal vehicle of the corresponding associate is capable of storing the one or more retail products during a delivery of the one or more retail products, however  Waris teaches determining if the delivery vehicle is capable of storing a retail product.  [0014] FIG. 1A shows an illustrative goods transport system and method, wherein a package control device controls handover of a package between individuals without a need for communication with a server during a transport session; [0074] Accordingly, in FIG. 3A, at step 310, when determining transporters compliant with the transport conditions the determination can include determination of available goods transport capacity in a transport vehicle, including reception of a signal in a sensor in the transport vehicle; and determination of the available goods transport capacity in the transport vehicle based on the received signal. This can be implemented, for example, by a radio or ultrasound or pressure sensor in the trunk of the transporter's vehicle receiving a signal (e.g., sent by a radar or ultrasound signal source synchronized with the sensor), and an analysis functionality in the vehicle or the personal device or the server comparing the received signal to signals associated with different amounts of goods stored in the trunk as indicated by the transport requests associated with the goods.
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes to include and the determination that the storage area of the personal vehicle of the corresponding associate is capable of storing the one or more retail products during a delivery of the one or more retail products, as taught by Waris.  One of ordinary skill in the art would have recognized as Waris states [0005] The system and method also can include a storage facility with which the users can improve the availability of the transportation or storage service, or align interactions with their own schedules, and the like.
As per claim 4, Shakes does not disclose wherein the control circuit is further configured to add the corresponding associate to a pool of candidates to deliver the one or more retail products, however Mueller teaches adding an associate to a pool of candidates to deliver a product.  [0100] Using that status update, the RFS 110 selects an available associate. In preferred embodiments, the RFS 110 specifically selects one among the available associates, though in some less preferred embodiments, a hit and trail approach may also be adopted, and the request may also be routed to any of the retail associates currently located within the selected retail store.
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes, Waris, Paul, and Seaman to include wherein the control circuit is further configured to add the corresponding associate to a pool of candidates to deliver the one or more retail products, as taught by Mueller.  One of ordinary skill in the art would have recognized as Mueller states [0002] Embodiments of the present disclosure are generally directed to electronic commerce, and, more specifically, to methods and systems for facilitating automated online search, purchase, order routing and delivery of products/goods and services through communication between customers and retail associates, within a cloud-based environment.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shakes et al. (US 20150221021 A1), in view of Mueller et al. (US 20170011449 A1), in further view of Waris et al. (US 20140279596 A1), in further view of Paul (US 20100049574 A1),  in further view of Seaman et al. (US 20180060774 A1), in further view of Sculley et al. (US 10963586 B1), in further view of Khatravath et al. (US 20180137452 A1).
As per claim 5, Shakes does not disclose The system of claim 4, further comprising a database storing a plurality of personal features and characteristics associated with the plurality of associates, however Sculley teaches a database which stores a plurality of personal features and characteristics.  (Column 16, Line 17-25) To drive data based services, many of the affordance configurations in facility 12a are equipped with one or several sensing devices of one or several different types. In this disclosure, each sensor collects at least some data related to various environmental characteristics, employee characteristics, employee conditions, employee activities, group characteristics or group conditions, group activities, or monitors or tracks individual employee work product or group work product.  (Column 23, Lines 9-13) In at least some embodiments data is stored in separate databases for each of the entities associated with a data grant. Thus, for instance, any data collected for use in driving the personal services is stored in a personal (private) database 48.  Shakes does not disclose wherein the control circuit is further configured to access personal features and characteristics within the database associated with the pool of candidates, however Sculley teaches accessing personal features and characteristics.  (Column 61, Lines 65 to Column 62, Lines 2). In addition, the privacy system described here may be linked to other application programs to obtain other employee information and to control access to any of that information in a wholly integrated fashion.  
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes, Mueller, Waris, Paul, and Seaman to include The system of claim 4, further comprising a database storing a plurality of personal features and characteristics associated with the plurality of associates, wherein the control circuit is further configured to access personal features and characteristics within the database associated with the pool of candidates, as taught by Sculley.  One of ordinary skill in the art would have recognized that applying the known technique of Sculley to Shakes would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sculley to the teaching of Shakes would have yielded predictable results 
Shakes does not disclose and select a first associate from the pool of candidates to deliver the one or more retail products based on a match within a threshold value between personal features and characteristics associated with the first associate and one or more requirements associated with the delivery of the one or more retail products, however Khatravath teaches selecting an associate to deliver a product based on personal features and delivery requirements.  [0006] and computing, by the warehouse management device, a task completion plan for transporting an article from an originating point to a destination point within the warehouse based on: the employee information, the vehicle information, the warehouse layout map, and analysis of the camera feeds, wherein the task completion plan comprises combination of at least one employee of the plurality of employees, at least one vehicle of the plurality of vehicles, a path within the warehouse for transporting the article, and priority associated with transporting the article.
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes, Mueller, Waris, Paul, Seaman, and Sculley to include and select a first associate from the pool of candidates to deliver the one or more retail products based on a match within a threshold value between personal features and characteristics associated with the first associate and one or more requirements associated with the delivery of the one or more retail products, as taught by Khatravath.  One of ordinary skill in the art would have recognized as Khatravath states [0003] For supply chain and logistics companies, optimization of logistics in warehouses results in significant reduction of wasteful expenditure. Moreover, it improves performance of these companies as far as logistics in the warehouses are concerned. This optimization may be enabled by proper monitoring of the logistics hubs and warehouses.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shakes et al. (US 20150221021 A1), in view of Mueller et al. (US 20170011449 A1), in further view of Waris (US 20140279596 A1), in further view of Paul (US 20100049574 A1), in further view of Seaman et al. (US 20180060774 A1), in further view of Laury et al. (US 20190228375 A1).
As per claim 6, Shakes does not disclose The system of claim 1, further comprising one or more tracking devices of the personal vehicle of the corresponding associate communicatively coupled to the control circuit, however Laury teaches tracking devices coupled to a vehicle and control circuit or management system.  [0039] The delivery management system 100 can track the vehicle current location 214 as the vehicle carries out the delivery mission and/or traverses the delivery route 216. [0130] Also for example, the vehicle computing circuit 604 can similarly utilize a vehicle location (e.g., the vehicle current location 214 of FIG. 2) calculated by a location circuit 612 (e.g., a GPS positioning unit). In some embodiments, the location circuit 612 can be integral with the sensor circuit 610. In some embodiments, the vehicle computing circuit 604 can calculate the vehicle location using a dead-reckoning programming module, a WiFi-based locating module, the location circuit 612 (e.g., a GPS module), or a combination thereof.  Shakes does not disclose the one or more tracking devices configured to provide track location data used to determine a location of the personal vehicle during the delivery of the one or more retail products, however Laury teaches utilizing a tracking device to provide track location during the delivery of a product.  [0039] The delivery management system 100 can track the vehicle current location 214 as the vehicle carries out the delivery mission and/or traverses the delivery route 216.  Shakes does not disclose wherein the control circuit is further configured to verify whether the corresponding associate is making the delivery in accordance with the end-of-shift delivery schedule based on the track location data and location data provided by the associate interface during the delivery, however Laury teaches verifying a delivery based on vehicle location matching delivery location.  [0050] For example, the cargo system 306 can verify that the delivery recipient 102 corresponding to each of the delivery locations 212 is present through the interaction. When the cargo system 306 verifies the correct delivery recipient, the cargo system 306 can allow access to the corresponding compartment/requested payload, such as by opening/unlocking the door or cover to the corresponding compartment.
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes, Mueller, Waris, Paul, and Seaman to include The system of claim 1, further comprising one or more tracking devices of the personal vehicle of the corresponding associate communicatively coupled to the control circuit, the one or more tracking devices configured to provide track location data used to determine a location of the personal vehicle during the delivery of the one or more retail products, wherein the control circuit is further configured to verify whether the corresponding associate is making the delivery in accordance with the end-of-shift delivery schedule based on the track location data and location data provided by the associate interface during the delivery, as taught by Laury.  One of ordinary skill in the art would have recognized that applying the known technique of Laury to Shakes would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Laury to the teaching of Shakes would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a tracking device in a personal vehicle which are configured to provide track location data used to determine a location of the personal vehicle during the delivery of retail products, and verifying whether the corresponding associate is making a delivery based on the track location data and location data provided by the associate interface during the delivery.  Further, applying a tracking device in a personal vehicle which are configured to provide track location data used to determine a location of the personal vehicle during the delivery of retail products, and verifying whether the corresponding associate is making a delivery based on the track . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shakes et al. (US 20150221021 A1), in view of Mueller et al. (US 20170011449 A1), in further view of Waris (US 20140279596 A1), in further view of Paul (US 20100049574 A1), in further view of Seaman et al. (US 20180060774 A1), in further view of Laury (US 20190228375 A1), in further view of Arena et al. (US 20190196502 A1).
As per claim 7, Shakes does not disclose The system of claim 6, wherein the control circuit is further configured to: receive an override signal from a manager associated with the corresponding associate, however Arena teaches receiving and override signal or a management platform providing a modified schedule. [0101] If the re-determined delivery routes are more efficient than the old delivery routes (e.g., if the re-determined delivery routes are a shorter total distance than the old set of delivery routes), then logistics management platform 220 can modify the schedule and provide the modified schedule to user device 210 and/or to the one or more devices associated with the drivers and vehicles tasked with carrying out the deliveries. Shakes does not disclose wherein the override signal comprises a change in the end-of-shift delivery schedule; and modify the end-of-shift delivery schedule based on the override signal, however Arena teaches receiving and override signal or a management platform providing a modified schedule. [0101] If the re-determined delivery routes are more efficient than the old delivery routes (e.g., if the re-determined delivery routes are a shorter total distance than the old set of delivery routes), then logistics management platform 220 can modify the schedule and provide the modified schedule to user device 210 and/or to the one or more devices associated with the drivers and vehicles tasked with carrying out the deliveries. 
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes, Mueller, Waris, Paul, Seaman, and Laury to include The system of claim 6, wherein the control circuit is further configured to: receive an override signal from a manager associated with the corresponding associate, wherein the override signal comprises a change in the end-of-shift delivery schedule; and modify the end-of-shift delivery schedule based on the override signal, as taught by Arena.  One of ordinary skill in the art would have recognized as Arena states [0101] If the re-determined delivery routes are more efficient than the old delivery routes (e.g., if the re-determined delivery routes are a shorter total distance than the old set of delivery routes), then logistics management platform 220 can modify the schedule and provide the modified schedule to user device 210 and/or to the one or more devices associated with the drivers and vehicles tasked with carrying out the deliveries.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 20170011449 A1), in view of Paul (US 20100049574 A1), in further view of Seaman et al. (US 20180060774 A1), in further view of Waris (US 20140279596 A1), in further view of Asghari et al. (US 20190370922 A1).
As per claim 8, Mueller discloses A method for managing associate delivery at an end of shift of a retail store comprising receiving a work schedule on a particular day for each one of a plurality of associates.  Mueller discloses receiving a work schedule on a particular day for a plurality of associates.  [0151] Store service unit 922 interfaces and operates on the retailer side, and supports data required for facilitating communication between the RFS 110 and the different retail associates. Within the store database 924, information such as the personal data of different retail associates, such as their names, credentials, type of devices they are equipped with, shift timings, daily work schedule, and geolocation within the retail stores, current logging status on RFS, etc. is stored.  
Mueller does not disclose wherein the work schedule comprises one or more areas that are sequentially arranged starting at a first work area at a beginning of a shift to a last work area at an end of the shift of a corresponding associate, of the plurality of associates, however, Paul teaches sequentially arranged tasks relating to a corresponding associate.  [0034] The method then proceeds to processing the first database with the second database whereby each task is assigned a worker to generate a first schedule showing each particular assembly task and the personnel assigned thereto. Finally, the method ends after the first, second, and third database are processed so as to generate a second schedule wherein worker is assigned to each of said tasks such that no worker exceeds the repetitive threshold value. [0035] The assembly task, also referred to as a job or process, is generally one of a series of sequentially ordered steps within an assembly line….Each worker is assigned to a particular assembly task, and a schedule for the line is generated showing each particular assembly task and the worker assigned thereto. The method automatically creates a schedule using an algorithm that helps ensure that personnel are assigned to a different assembly task when generating a subsequent schedule by establishing a repetitive value threshold (RVT). The RVT is a predetermined acceptable value of the sum of the repetitive task factors.
Mueller does not disclose and wherein each area of the one or more areas correspond to a work area where a work task of a plurality of work tasks associated with the particular day is to be performed by the corresponding associate; however, Paul teaches workers being assigned to a particular task, and scheduling for a given day. [0035] Each worker is assigned to a particular assembly task, and a schedule for the line is generated showing each particular assembly task and the worker assigned thereto. The method automatically creates a schedule using an algorithm that helps ensure that personnel are assigned to a different assembly task when generating a subsequent schedule by establishing a repetitive value threshold (RVT). The RVT is a predetermined acceptable value of the sum of the repetitive task factors.  [0007] A schedule is created for a given day from a remote location using the database and the schedule is submitted to various locations where the tasks are to be performed. The schedule takes into account the tasks that are available and the tasks that are needed to be performed and the employees that are available to perform the tasks.
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Mueller to include wherein the work schedule comprises one or more areas that are sequentially arranged starting at a first work area at a beginning of a shift to a last work area at an end of the shift of a corresponding associate, of the plurality of associates, and wherein each area of the one or more areas correspond to a work area where a work task of a plurality of work tasks associated with the particular day is to be performed by the corresponding associate, as taught by Paul.  One of ordinary skill in the art would have recognized as Paul states [0038] The scheduler is able to adjust the schedule to ensure that production is not disrupted upon learning that a particular worker is absent or otherwise unable to perform assembly tasks. Thus this step helps optimize workforce and production by ensuring that assembly tasks are assigned sufficient personnel to ensure proper and efficient completion. [0055] Thus the system 12 provides the user with an efficient means of detecting scheduling problems which might lead to boredom in the workplace, as well as provides users with tools to ensure quality of the manufactured products and facilitate workforce management.
Mueller discloses determining whereabouts at a retail store of the corresponding associate based on at least one of: captured images of one or more cameras distributed throughout the retail store and locations provided by an associate interface operable on an electronic device associated with the corresponding associate.  Mueller discloses determining the whereabouts of an associate at a retail store based on an electronic device.  [0092] The exact spatial location of the retail associates in terms of their (x, y, z) coordinates with respect to a pre-determined reference point within the retail store, which may be the Point of Sale (POS) terminal), are stored within an internal database of the retail server 130. Further, that data is continuously updated in response to the movement of the associates from one location to another within the store. [0093] As the retail associates move within the store, their spatial location is continuously calculated and updated through the use of Bluetooth Low Energy (BLE) devices.  
Mueller does not disclose determining that the corresponding associate has completed the work task when the corresponding associate has been determined to have been at the work area based on the determining of the whereabouts at the retail store of the corresponding associate, however Seaman teaches determining that an associate has completed a task when it has been determined that the associate’s has been at the work station.  [0091] In some cases, the load event can be determined based on a correlation between the location of the CTU and the information associated with the load. For example, if the location information included in the CTU status notification matches the destination of the load, then the cargo processing server can determine that the delivery has ended and a delivery end event can be determined.  
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Mueller to include determining that the corresponding associate has completed the work task when the corresponding associate has been determined to have been at the work area based on the determining of the whereabouts at the retail store of the corresponding associate, as taught by Seaman.  (Abstract) Systems, methods, and software can be used to improve efficiency of a cargo shipping system. In some aspect, a cargo transportation unit (CTU) status notification is received from a cargo tracking device coupled with a CTU. The CTU status notification indicates a load status of the CTU. The CTU is determined to be ready for shipment based on the CTU status notification.
Mueller does not disclose determining whether a personal vehicle associated with the corresponding associate has a storage area capable of storing one or more retail products associated with an end- of-shift delivery schedule based on storage sensor data provided by one or more storage sensors proximate the storage area of the personal vehicle, however Waris teaches an associate with a storage area capable of storing products based on storage sensors proximate the storage area.  [0074] Accordingly, in FIG. 3A, at step 310, when determining transporters compliant with the transport conditions the determination can include determination of available goods transport capacity in a transport vehicle, including reception of a signal in a sensor in the transport vehicle; and determination of the available goods transport capacity in the transport vehicle based on the received signal. This can be implemented, for example, by a radio or ultrasound or pressure sensor in the trunk of the transporter's vehicle receiving a signal (e.g., sent by a radar or ultrasound signal source synchronized with the sensor).  
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Mueller to include determining whether a personal vehicle associated with the corresponding associate has a storage area capable of storing one or more retail products associated with an end- of-shift delivery schedule based on storage sensor data provided by one or more storage sensors proximate the storage area of the personal vehicle, as taught by Waris. One of ordinary skill in the art would have recognized as Waris states [0005] The system and method also can include a storage facility with which the users can improve the availability of the transportation or storage service, or align interactions with their own schedules, and the like.
Mueller discloses and determining whether the corresponding associate is a candidate to deliver the one or more retail products based on the determining of the whereabouts at the retail store of the corresponding associate.  Mueller discloses determining an associate to deliver a product based on the associates’ location at the retail store.  [0100] Using that status update, the RFS 110 selects an available associate. In preferred embodiments, the RFS 110 specifically selects one among the available associates, though in some less preferred embodiments, a hit and trail approach may also be adopted, and the request may also be routed to any of the retail associates currently located within the selected retail store. [0102] In another embodiment, the Routing and Fulfillment Server routes the customer's request to a retail associate who is currently available and located in nearest proximity to the ordered product within the store.  
Mueller does not disclose and the determining that the storage area of the personal vehicle of the corresponding associate is capable of storing the one or more retail products during a delivery, however Asghari teaches determining that an associate’s vehicle is capable of storing a retail product. [0119] The driver bid determination may be based on, among other things, the location of the driver as determined by the GPS unit 730 of the driver mobile device 106, and the capacity of the vehicle.
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Mueller and Waris to include and the determining that the storage area of the personal vehicle of the corresponding associate is capable of storing the one or more retail products during a delivery, as taught by Asghari.  One of ordinary skill in the art would have recognized as Asghari states [0030] Experimental results show that the framework of the systems and methods described herein can simultaneously match more riders to drivers (i.e., achieve a higher service rate) by engaging the drivers more effectively. Moreover, the framework schedules shorter trips for riders (i.e., better service quality). Finally, as a consequence of higher service rate and shorter trips, the framework increases the overall profit of the ride-sharing platforms.
As per claim 11, Mueller discloses The method of claim 8, further comprising adding the corresponding associate to a pool of candidates to deliver the one or more retail products.  Mueller discloses adding an associate to a pool of candidates to deliver a product.  [0100] Using that status update, the RFS 110 selects an available associate. In preferred embodiments, the RFS 110 specifically selects one among the available associates, though in some less preferred embodiments, a hit and trail approach may also be adopted, and the request may also be routed to any of the retail associates currently located within the selected retail store.
As per claim 12, claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 20170011449 A1), in view of Paul (US 20100049574 A1), in further view of Seaman et al. (US 20180060774 A1), in further view of Waris (US 20140279596 A1), in further view of Asghari et al. (US 20190370922 A1), in further view of Sculley et al. (US 10963586 B1), in further view of Khatravath et al. (US 20180137452 A1).
As per claim 12, Mueller does not disclose The method of claim 11, further comprising: accessing personal features and characteristics within a database associated with the pool of candidates, however Sculley teaches accessing personal features and characteristics.  (Column 61, Lines 65 to Column 62, Lines 2). In addition, the privacy system described here may be linked to other application programs to obtain other employee information and to control access to any of that information in a wholly integrated fashion. 
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Mueller, Paul, Seaman, Waris, and Asghari to include The method of claim 11, further comprising: accessing personal features and characteristics within a database associated with the pool of candidates, 
Mueller does not disclose and selecting a first associate from the pool of candidates to deliver the one or more retail products based on a match within a threshold value between personal features and characteristics associated with the first associate and one or more requirements associated with the delivery of the one or more retail products, however Khatravath teaches selecting an associate to deliver a product based on personal features and delivery requirements.  [0006] and computing, by the warehouse management device, a task completion plan for transporting an article from an originating point to a destination point within the warehouse based on: the employee information, the vehicle information, the warehouse layout map, and analysis of the camera feeds, wherein the task completion plan comprises combination of at least one employee of the plurality of employees, at least one vehicle of the plurality of vehicles, a path within the warehouse for transporting the article, and priority associated with transporting the article.
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Shakes, Mueller, Waris, Paul, Seaman, and Sculley to include and selecting a first associate from the pool of candidates to deliver the one or more retail products based on a match within a threshold value between personal features and characteristics associated with the first associate and one or more requirements associated with the delivery of the one or more retail products, as taught by Khatravath.  One of ordinary skill in the art would have recognized as Khatravath states [0003] For supply chain and logistics companies, optimization of logistics in warehouses results in significant reduction of wasteful expenditure. Moreover, it improves performance of these companies as far as logistics in the warehouses are concerned. This optimization may be enabled by proper monitoring of the logistics hubs and warehouses.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 20170011449 A1), in view of Paul (US 20100049574 A1), in further view of Seaman et al. (US 20180060774 A1), in further view of Waris (US 20140279596 A1), in further view of Asghari et al. (US 20190370922 A1), in further view of Laury et al. (US 20190228375 A1).  
As per claim 13, Mueller does not disclose The method of claim 8, further comprising verifying whether the corresponding associate is making the delivery in accordance with the end-of-shift delivery schedule based on track location data provided by one or more tracking devices of the personal vehicle of the corresponding associate and location data provided by the associate interface during the delivery of the one or more retail products, however Laury teaches verifying a delivery based on the location indicated by a vehicle tracking device and an associate interface or cargo system.  [0050] For example, the cargo system 306 can verify that the delivery recipient 102 corresponding to each of the delivery locations 212 is present through the interaction. When the cargo system 306 verifies the correct delivery recipient, the cargo system 306 can allow access to the corresponding compartment/requested payload, such as by opening/unlocking the door or cover to the corresponding compartment.
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Mueller, Paul, Seaman, Waris, and Asghari to include The method of claim 8, further comprising verifying whether the corresponding associate is making the delivery in accordance with the end-of-shift delivery schedule based on track location data provided by one or more tracking devices of the personal vehicle of the corresponding associate and location data provided by the associate interface during the delivery of the one or more retail products, as taught by Laury.  One of ordinary skill in the art would have recognized that applying the known technique of Laury to Shakes would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Laury to the teaching of Shakes would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to verify an associate is making a delivery based on track location data provided by an associate interface during the delivery of a product.  Further, applying the ability to verify an associate is making a delivery based on track location data provided by an associate interface during the delivery of a product would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for a greater degree monitoring of a delivery system, thereby enabling a company to make changes to increase efficiency and thereby increasing revenue. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 20170011449 A1), in view of Paul (US 20100049574 A1), in further view of Seaman et al. (US 20180060774 A1), in further view of Waris (US 20140279596 A1), in further view of Asghari et al. (US 20190370922 A1), in further view of Laury et al. (US 20190228375 A1), of Arena et al. (US 20190196502 A1).
As per claim 14, Mueller does not disclose The method of claim 13, further comprising: receiving an override signal from a manager associated with the corresponding associate, however Arena teaches receiving an override signal or a management platform providing a modified schedule. [0101] If the re-determined delivery routes are more efficient than the old delivery routes (e.g., if the re-determined delivery routes are a shorter total distance than the old set of delivery routes), then logistics management platform 220 can modify the schedule and provide the modified schedule to user device 210 and/or to the one or more devices associated with the drivers and vehicles tasked with carrying out the deliveries. Mueller does not disclose wherein the override signal comprises a change in the end-of-shift delivery schedule; and modifying the end-of-shift delivery schedule based on the override signal, however Arena teaches receiving and override signal or a management platform providing a modified schedule. [0101] If the re-determined delivery routes are more efficient than the old delivery routes (e.g., if the re-determined delivery routes are a shorter total distance than the old set of delivery routes), then logistics management platform 220 can modify the schedule and provide the modified schedule to user device 210 and/or to the one or more devices associated with the drivers and vehicles tasked with carrying out the deliveries.
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Mueller, Paul, Seaman, Waris, Asghari, and Laury to include The method of claim 13, further comprising: receiving an override signal from a manager associated with the corresponding associate, wherein the override signal comprises a change in the end-of-shift delivery schedule; and modifying the end-of-shift delivery schedule based on the override signal, as taught by Arena.  One of ordinary skill in the art would have recognized as Arena states [0101] If the re-determined delivery routes are more efficient than the old delivery routes (e.g., if the re-determined delivery routes are a shorter total distance than the old set of delivery routes), then logistics management platform 220 can modify the schedule and provide the modified schedule to user device 210 and/or to the one or more devices associated with the drivers and vehicles tasked with carrying out the deliveries.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 20170011449 A1), in view of Paul (US 20100049574 A1), in further view of Seaman et al. (US 20180060774 A1), in further view of Waris (US 20140279596 A1), in further view of Asghari et al. (US 20190370922 A1), in further view of Sharma et al. (US 7957565 B1), in further view of Sroub et al. (20030135304 A1).
As per claim 16, Mueller does not disclose The method of claim 8, further comprising: determining a habitual pattern associated with the corresponding associate based on historically captured images of the one or more cameras, however Sharma teaches a pattern of an associate or employee based on captured images. (Column 6,  Lines 9-14) The approach in the present invention, which utilizes automated video analysis to discern behavior patterns specific to employees, is a much more practical, scalable and accurate approach when compared to other options for filtering employees during in-store research. 
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Mueller, Paul, Seaman, Waris and Asghari to include The method of claim 8, further comprising: determining a habitual pattern associated with the corresponding associate based on historically captured images of the one or more cameras, as taught by Sharma.  One of ordinary skill in  (Column 5, Lines 38-48) The benefits of the automated behavior analysis and employee recognition technology in the present invention can comprise: improvement in physical space performance based on a deep understanding of customer-only behaviors, design of effective retail programs, efficient product assortment strategies, efficient use of space, improvement in the performance and productivity of employees through employee behavior statistics, increased customer service performance through refined employees' interaction with customers, and actual measurement for the correlation between the employees' performance and sales.
Mueller does not disclose and additionally determining that the corresponding associate is the candidate to deliver the one or more retail products based on the determining of the habitual pattern, however Sroub teaches determining a delivery driver based on patterns.  [0043] Example systems can develop profiles of individual drivers and their specific habits, practices, and/or needs, thus selecting routes that are optimal for transit time, transit time dependability, and/or safety, for example.
Before the effective filling date, it would have been obvious for one of ordinary skill in the art to have modified Mueller, Paul, Seaman, Waris, Asghari, and Sharma to include and additionally determining that the corresponding associate is the candidate to deliver the one or more retail products based on the determining of the habitual pattern, as taught by Sroub.  One of ordinary skill in the art would have recognized as Sroub states [0006] Improved routing decisions facilitate accurately calculating trip duration and reducing variability in vehicle arrival time predictions.

Novel/Non-Obvious

Claims 2, 3, 9, 10, and 15 are novel/non-obvious for the following reasons:
As per claim 2, Tamma (US 20180247276 A1) teaches wherein, in the determination of the whereabouts of the corresponding associate at the retail store, the control circuit is further configured to: determine a first location of the corresponding associate at a first time based on the locations provided by the associate interface; Tamma (US 20180247276 A1) teaches determining a first location for an associate.  [0004] A scheduling service, according to embodiments, may initiate operations to provide the workflow management upon receiving a start task signal from a client device of an employee at a start time-period associated with a task. The start signal may include a biometric identifier associated with the employee, a location of the client device, and a task identifier of the task. [0038] Upon scanning the biometric identifier 320, the client interface may transmit the start task signal 322 to the scheduling module 326 that includes the task identifier 316, a location 318 of the client device 314, and the biometric identifier 320 of the employee 310.  Sculley (US 10963586 B1)  teaches determine a second location of the corresponding associate at the first time based on the captured images of the one or more cameras; Sculley teaches determining a second location of an associate (Column 26, 19-28) Once a badge and employee are located and identified near a reader device, as the employee moves to other locations in facility 12a, the employee appearance in the camera videos may be used to continually track the employee's location in facility 12a and to associate the employee ID with the appearance in the videos. One camera may pass off the employee appearance in video to a next so that server 14 can continue to associate an employee ID with the employee's appearance in the videos and hence the employee's location can be continually tracked.   Dudley (US 20190065724 A1)  teaches compare whether the first location matches with the second location; Dudley teaches [0062] The user may be provided with options 416 for allowing or not allowing access to the user's location via a secondary approach, such as access to a GPS feature of the user's mobile device. Assuming the user allows such location access, the validation engine 132 may compare the two sources of location information, as an additional authentication technique. Depending on specific applications in context, the location information may be relatively precise, including latitude/longitude coordinates, or may correspond to a city or other geographical area, or may be relatively low precision, such as a state or country.  Scully teaches determine whether at least one of the first location and the second location corresponds to the work area; Scully teaches a first and second location at a workstation.  (Column 26, Lines 64 to Column 27, Line 10) In cases where an employee in facility 12a does not have her ID badge for some reason (e.g., forgot the badge at home or at her workstation when traveling in facility 12a to a different location), the system may allow the employee to self-identify via entry of a user name and password at some location within facility 12a and the camera tracking system may track the employee's instantaneous location thereafter and associate the user's identity with the user's appearance in video and hence in the facility 12a. For example, a user may use an interface 80/72 at one of the workstations 24 (see again FIG. 2) to enter a user name and password where at least one system camera picks up the user's appearance at the station and performs the employee-location association process.
None of the art references either alone or in combination teach and determine that the corresponding associate completed the work task when the first location matches with the second location and the at least one of the first location and the second location corresponds to the work area.  
As per claim 3, none of the art references either alone or in combination teach The system of claim 1, wherein the control circuit is further configured to initiate receipts of the storage sensor data when the corresponding associate is determined to be at the retail store based on at least one of: the captured images of the one or more cameras and the locations provided by the associate interface.
As per claim 9, the limitations of claim 9 are substantially similar to claim 2.  See relevant analysis of claim 2.
As per claim 10, the limitations of claim 10 are substantially similar to claim 3.  See relevant analysis of claim 3.
As per claim 15, Mueller does not discloses The method of claim 8, further comprising: determining one or more physical requirements associated with the one or more retail products based on a purchase order associated with the one or more retail products, however Laury teaches determining physical requirements associated with a retail product. [0062] For example, the delivery management system 100 can access a database that includes predetermined time requirements, dimensions, shape, weight, etc. for potentially deliverable items to determine physical descriptions of the ordered item.  
None of the art references either alone or in combination teach determining whether the corresponding associate has one or more physical limitations based on image data provided by one or more external image capturing devices distributed around the retail store; compare the one or more physical requirements associated with the one or more retail products with the determined one or more physical limitations of the corresponding associate; and in response to the comparison, remove the corresponding associate from a pool of candidates to deliver the one or more retail products when there is not a match.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN G WEBSTER/          Examiner, Art Unit 3628                                                                                                                                                                                              
/ALLISON G WOOD/Primary Examiner, Art Unit 3625